Citation Nr: 1636817	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for low back disability, evaluated as 10 percent disabling with a separate rating for right lower extremity radiculopathy rated as 20 percent disabling and left lower extremity radiculopathy rated as 20 percent disabling both from March 23, 2016.

2.  Entitlement to an increased rating for plantar callus and bone spur of the left foot, evaluated as noncompensable prior to March 23, 2016, and 10 percent thereafter.

3.  Entitlement to an increased rating for right knee disability, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to November 1962 and from November 1962 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  During the pendency of the appeal, in a June 2016 decision, the Appeals Management Center (AMC) granted an increased rating of 10 percent of the Veteran's plantar callus and bone spur and separate ratings for the Veteran's lower extremity radiculopathies, effective from March 23, 2016.

These matters were previously before the Board in February 2016 when the Board remanded them for further development.  The Board finds that there has been substantial compliance with the directives of its remand with regard to the issues adjudicated below.

In a February 2016 decision, the Board denied entitlement to service connection for bladder cancer.  In April 2016, the Veteran presented testimony on that same issue at an April 2016 Board hearing; however, the issue was not on appeal.  As the issue is not on appeal, the Board does not have jurisdiction over it.  Rather, the Veteran's testimony could be construed as an intent to file a claim.  The matter is referred to the RO for appropriate action.  See 38 C.F.R. §3.155 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's back disability has caused limitation of forward flexion of the thoracolumbar spine not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, ankylosis of the spine, or incapacitating episodes.  

2.  The evidence is against a finding that prior to March 23, 2016, the Veteran had radiculopathy, or that his peripheral neuropathy of the musculocutaneous nerve manifested in symptoms more than mild in severity.  

3.  From March 23, 2016, the evidence is against a finding that the Veteran's back disability has been manifested by lower extremity radiculopathy which is more than moderate in severity.  

4.  The most probative evidence of record is against a finding that the Veteran's left foot disability caused symptoms of a moderate disability prior to March 23, 2016, or a moderately severe or severe disability after March 23, 2016.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5237 (2015).

2.  The criteria for an increased rating for right lower extremity radiculopathy rated as 20 percent disabling and left lower extremity radiculopathy rated as 20 percent disabling both from March 23, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.124a, DCs 8520, ,8522 (2015).

3.  The criteria for a compensable rating prior to March 23, 2016 and a rating in excess of 10 percent thereafter for plantar callus and bone spur of the left foot, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5284 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran has reported chiropractic treatment in the past but he has failed to provide VA with the records or authorization for VA to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The Board finds that VA does not have a further duty to assist the Veteran with regard to obtaining evidence for issues adjudicated below.

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Rating the Foot

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals. Severe residuals of foot injuries warrant a 30 percent evaluation. 38 C.F.R. § 4.71a.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Rating the Left Foot

Historically, the Veteran's service-connected plantar callus and bone spur of the left foot was evaluated under DC 7819, which pertains to benign skin neoplasms and rates the disability on scars or impairment of function.  In the May 2013 rating decision, the RO considered DC 5284.  A change in Diagnostic Code is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In June 2016, the RO increased the rating to 10 percent, effective March 23, 2016.  

DC 5284 is limited to disabilities resulting from actual injuries to the foot; however, the Board can rate closely related conditions (other than those specifically listed in 38 C.F.R. § 4.71a) by analogy under that DC.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Board finds that DC the most appropriate as it considers impairment of the feet.  Consideration of DC 7819 would also consider impairment of function as well as scarring; however, the evidence does not show skin impairment.  

In an April 2011 VA Form 21-4138, the Veteran stated that his left foot disability has become worse in that he has pain and episodic left ankle swelling.

Prior to March 23, 2016 

An October 2012 VA examination report reflects that the Veteran denied any current foot pain but reported bilateral foot pain if he does a lot of walking on the sole of his foot.  The Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or evidence of bilateral weak foot.  He did not have a callus of the foot.  He was noted to use heel cups occasionally ("only maybe once a month if ankles are hurting").  The Veteran is not in receipt of service connection for a left ankle disability.  (See May 2013 rating decision.)  Imaging study revealed arthritis, but not in multiple joints of the same foot.  It was noted that the Veteran's foot condition did not impact his ability to work. 

Upon examination in 2012, the Veteran did not have definite or marked tenderness under the metatarsal heads, or very painful callosities, or any other pain and tenderness.  

In an August 2015 VA Form 646, the Veteran's representative stated that the Veteran has "pain walking all the time to include rearing up if he steps on it wrong." 

Under DC 5284, the Veteran would be entitled to a compensable, 10 percent rating if he had at least moderate symptoms.  The term "moderate" is not defined by regulation; however, the overall regulatory scheme of the foot contemplates 10 percent ratings in cases of problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is pes planus with inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, DC 5276, 5277, 5278.  The record does not indicate that the Veteran's disability approximates such degree of severity.  

As noted above, the Veteran reported to the October 2012 examiner that he had foot pain if he does a lot of walking; however, the examiner found no pain upon examination and no callus.  While the Veteran is competent to report pain, the Board finds that the examination findings are more probative as to whether the Veteran had moderate pain.  In this regard, the Board notes that the Veteran has a nonservice-connected ankle disability; thus, the examiner is the most competent person to distinguish whether the Veteran's complaints of pain when walking are due to his service-connected disability or his nonservice-connected disability.  In addition, the examiner's opinion that the foot condition did not impact the Veteran's ability to work, and the fact that the Veteran denied pain on the date of the examination, support a finding that his pain, which is not constant, is not moderate, or higher, in degree.

The Board acknowledges the Veteran's statement in August 2015, that he has pain walking all the time; however, this subjective complaint is not sufficient for a finding that the pain was more than minor or mild.  Even if the Veteran had pain with walking all the time, the evidence does not reflect that it was moderate.  The Veteran has not provided evidence that the pain required frequent clinical treatment, prescription medication, missed work, or other evidence upon which to base a finding that it was more than mild in severity.

From March 2016

A March 2016 VA examination report reflects that the Veteran reported left foot pain with walking and standing, and occasional swelling in the left foot and ankle.  The Veteran stated that he had last seen a podiatrist two years ago and has never had injections into the left foot.  The Veteran reported that he treats with Tylenol and Aleve for pain and has tried over-the-counter inserts, which helped a little, but not completely.  The Veteran reported pain in the heel, Achilles tendon, and on the lateral aspect of the bottom of his left.  He reported that during flare-ups, he has increased pain and trouble walking or standing at that his flare-ups occur two to three times a week.  He also reported that he has to sit while shaving and that he can only walk for approximately 20 minutes.  

Upon examination in 2016, the clinician found that the Veteran had a moderate left foot condition which chronically comprises weight bearing.  He also stated that the foot condition does not require arch supports, custom orthotic inserts or shoe modification.  There was no pain on physical examination of the right foot and no functional limitation of the right foot, but there was pain on physical examination of the left foot, which caused interference with standing and disturbance of locomotion.

The examiner found that the Veteran had a callus on the lateral aspect of the ball of his foot adjacent to the little toe, a palpable bone spur on his left lateral left metatarsal, and tenderness to the lateral aspect of his left metatarsal.  The examiner found that the majority of the Veteran's pain is likely from the bone spur and the abnormal gait from his bone spur pain likely caused the development of the callus on the ball of his left foot.  The examiner found that the Veteran would have trouble standing or walking for long periods of time. 

The March 2016 VA examination report is the first probative evidence that the Veteran had at least moderate symptoms.  In addition, it reflects no more than moderate symptoms.  

The term "moderately severe" is not defined by regulation; however, the overall regulatory scheme of the foot contemplates 20 percent ratings in cases of severe flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities; or problems so disabling that there all toes are tending to dorsiflexion, limitation of dorsiflexion at the ankle, shortened plantar fascia and marked tenderness under metatarsal heads.  See 38 C.F.R. § 4.71a, DC 5276, 5278.  The record does not indicate that the Veteran's disability approximates such degree of severity.  Thus, a rating in excess of 10 percent under DC 5284 is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating the Spine

The Veteran's low back disability is evaluated as 10 percent disabling under DC 5237.  He also has a separate rating for right lower extremity radiculopathy rated as 20 percent disabling and for left lower extremity radiculopathy rated as 20 percent disabling, both from March 23, 2016 under DC 8720.

In an April 2011 VA Form 21-4138, the Veteran asserted that he experiences back pain every day, limiting his ability to lift, bend, stand, walk, and sit for long periods of time.

Prior to March 23, 2016

An October 2012 VA examination report reflects the Veteran's statement that he has a dull constant pain the lumbar region.  He reported flare-ups with more activity, such as gardening.  

The Veteran also reported that he has radiation of pain down the side of the right leg to the calf approximately once a year and that sometimes it will go down the side of the left leg.  He reported that the radiation has occurred since around 1978.  He denied numbness, tingling or leg weakness.  He denied bowel or bladder control problems.  He reported that he takes Tylenol or Aleve which helps decrease the pain.  

Upon examination, the Veteran had 90 degrees or greater of forward flexion with no objective evidence of pain.  He had 20 degrees of extension with no objective evidence of painful motion.  He also had right lateral flexion to 20 degrees with no objective evidence of pain, left lateral flexion to 10 degrees with objective evidence of pain at 5 degrees, right lateral rotations to 15 degrees with no objective evidence of pain, and left lateral rotation to 15 degrees with no objective evidence of pain.  

After repetitive use testing in 2012, the Veteran had 90 degrees or greater of forward flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 10 degrees of left lateral flexion, 15 degrees of right lateral rotation, and 15 degrees of left lateral rotation.  Thus, the combined range of motion on initial examination was 170 degrees, and his combined range of motion after repetition was the same. 

At examination in 2012, the Veteran did not have localized tenderness, or pain to palpation or guarding or muscle spasm.  The Veteran had full muscle strength of the lower extremities.  He also had normal reflexes, and normal sensory examination findings.  He had a negative straight leg raising test.  The Veteran was noted to have IVDS without incapacitating episodes.  The Veteran's back was noted to affect his employment in that the Veteran reported that he could not lift things.

There was no objective evidence of radiculopathy on clinical examination and no radiculopathy found upon EMG testing.  Moreover, straight leg raising test results were negative.  The Veteran was noted to have only mild incomplete paralysis of the musculocutaneous superficial peroneal nerve on the right which the examiner diagnosed as neuropathy and specifically noted "[n]o radiculopathy."  Thus, a separate rating under DC 8517 for right lower extremity radiculopathy is not warranted.  

The Veteran would be entitled to higher rating under DC 5237, if he had forward flexion not greater than 60 degrees (20 percent rating), a combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent), or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour (20 percent).  The evidence, as noted above, is against such a finding.  

The Veteran would be entitled to a higher rating for IVDS if he had incapacitating episodes having a total duration of at least two weeks during a 12 month period.  The evidence, as noted above, is against such a finding. 

As the Veteran denied bowel or bladder control problems at the 2012 examination, a separate rating for such is not warranted. 

From March 23, 2016

A March 2016 VA examination report reflects that the Veteran reported that he last had chiropractor treatment two to three years ago and last had physical therapy two to three years ago.  He took Tylenol and Aleve as needed for low back pain.  He had never been on medication for radiculopathy.  He reported that he has a back brace but does not use it.  He reported that he uses a cane occasionally for back pain, knee pain, and foot pain.  He reported that he experiences flare-ups a couple times a month and that at those times, the pain reaches a 9 out of 10.  The Veteran reported increased pain with sitting, standing, or walking for long periods.

Upon examination in 2016, the Veteran had 80 degrees of forward flexion, 5 degrees of extension, 25 degrees of right lateral flexion, 20 degrees of left lateral flexion, 10 degrees of right lateral rotation, and 10 degrees of left lateral rotation.  The examiner stated that abnormal range of motion contributes to functional loss in that the Veteran would have a hard time bending or twisting repetitively.  Mild pain was noted on examination during all ranges of motion and pain was noted with weight bearing.

After repetitive use testing in 2016, the Veteran's range of motion decreased from 80 degrees to 70 degrees for forward flexion, his extension remained the same, right lateral flexion decreased from 25 to 20 degrees, left lateral flexion decreased from 20 degrees to 10 degrees, and the rotation remained the same bilaterally.  It was noted that pain and fatigue caused this functional loss.  Thus, the combined range of motion on initial examination was 150 degrees, and his combined range of motion after repetition was 125 degrees.

It was noted that the Veteran reported increased pain and stiffness during a flare-up but that the Veteran could not demonstrate exactly how much of his range of motion was limited.

The Veteran did not have muscle spasm, guarding, or atrophy.  His straight leg raising test was negative. 

The Veteran was noted to have radiculopathy.  For the right lower extremity, he had moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  For the left lower extremity, he had mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  It was noted that the Veteran had sciatic nerve involvement.  The examiner found that the severity of the radiculopathy was moderate bilaterally.  He had no other neurologic abnormalities.  The examiner found that the Veteran did not have IVDS.  (The Board notes this differs from the earlier examination report.  Regardless, he did not have incapacitating episodes).  It was noted that the Veteran used a cane occasionally for his back pain.  The examiner stated that the Veteran would have trouble standing, walking, or sitting for long periods.  He would have trouble doing heavy lifting, or repetitive bending or twisting.  

As noted above, the Veteran would be entitled to higher rating under DC 5237, if he had forward flexion not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or at least two weeks of incapacitating episodes in a 12 month period.  The evidence, as noted above, is against such a finding.  His range of motion after repetitive use testing was 70 degrees of forward flexion, and a combined range of motion of 125 degrees. He did not have muscle spasms or guarding, or incapacitating episodes.  He also did not have bowel or bladder control problems which would warrant a separate rating. 

The Board has considered the Veteran's complaints of pain; however, even considering his complaints of pain, he is still not entitled to an increased rating for his spine.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id at 43; see 38 C.F.R. § 4.40.  The Veteran's complaints have been considered as they affect his range of motion, and, as noted above, the Board has considered the Veteran's range of motion after repetitive use to account for his limitation due to pain.

Finally, the Board has considered separate ratings for associated objective neurological abnormalities of his spine disability.  The probative evidence is against a finding of objective evidence of bowel or bladder abnormalities.  The Veteran is in receipt of a separate 20 percent rating for his left lower extremity radiculopathy effective from March 2016 and a separate 20 percent rating for right lower extremity radiculopathy from March 2016.  

The Veteran's radiculopathy is rated under DC 8720.  The Veteran would be entitled to a higher evaluation if he had moderately severe incomplete paralysis of the sciatic nerve (40 percent), severe with marked muscular atrophy (60 percent), or complete paralysis with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or very rarely lost (80 percent).  Prior to March 2016, he would be entitled to a 10 percent if he had mild incomplete paralysis or a 20 percent if he had moderate incomplete paralysis.  As noted above, the clinical findings are against such degrees of severity.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Other considerations

The Board further finds that referral for extraschedular consideration is not warranted for either claim.  Given that the left foot disability is rated by analogy, the Veteran would not be expected to have all the symptoms stated in a particular diagnostic code.  The rating criteria allow for foot disabilities to be rated based on specific criteria (i.e. swelling, weight-bearing problems, foot deformity, tenderness, spasm, pain, and callosities) but also to be rated based on whether the disability is moderate, moderately severe, or severe.  The Veteran's symptoms are considered in the criteria under DC 5284.  Any criteria which the Veteran would be considered under the categories of moderate, moderately severe, or severe.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.  Referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Moreover, because the evidence does not show that either disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001). 

Finally, the Board notes that the Veteran is service-connected for multiple disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 


ORDER

Entitlement to an increased rating for low back disability, evaluated as 10 percent disabling with a separate rating for right lower extremity radiculopathy rated as 20 percent disabling and left lower extremity radiculopathy rated as 20 percent disabling both from March 23, 2016 is denied.

Entitlement to an increased rating for plantar callus and bone spur of the left foot, evaluated as noncompensable prior to March 23, 2016, and 10 percent thereafter, is denied.

REMAND

The Veteran underwent a VA examination of his right knee.  The Board finds that a remand is warranted to ensure compliance with 38 C.F.R. § 4.59 and the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a right knee examination.  The examiner must test the range of motion in active motion, passive motion, weight bearing, and nonweight-bearing for both the right and left knee joints. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Thereafter, readjudicate the issue of entitlement to an increased rating for a right knee disability.  If the benefit sought on appeal is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


